Citation Nr: 0839231	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) should be reopened and, 
if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently returned to the RO in St. Petersburg, Florida.

In June 2006, the veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  The RO notified the 
veteran by letter mailed in August 2006 that a hearing for 
that purpose had been scheduled in October 2006; however, in 
a letter received from the veteran's representative in 
October 2006, the RO was informed that the veteran no longer 
desired a DRO hearing.  Accordingly, the hearing was 
cancelled.


REMAND

In September 2008, shortly before this case was certified for 
consideration by the Board, the veteran requested that he be 
scheduled for a Board hearing at the RO.  The record reflects 
that the requested hearing has not been scheduled.  Since 
such hearings are scheduled by the RO, this case is REMANDED 
to the RO, via the Appeals Management Center in Washington, 
D.C., for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007). 



